DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/345,055, 61/345,022, 61/372,050, and 61/385,844, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listed applications do not disclose a wheel assembly as recited.  Accordingly, claims 1-12 are not entitled to the benefit of the prior applications listed.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites “the needle” there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites a sheath coupled to the proximal end of the housing, this appears to refer to member 724.  However, in the specification member 724 is referred to as a pigtail.  The language in the claims and specification should be consistent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “rotation of the wheel assembly distally advances the guidewire,” claim 2 recites “the first wheel and the second wheel rotate together to distally advance the guidewire,” claim 9 recites “the wheel assembly distally advances the carriage and the guidewire,” and claim 10 recites “distal advancement of the 

As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.  For example claim 9 is considered as “wherein the wheel assembly is configured to rotate to distally advance the carriage and the guidewire.”

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warring et al. (US 2010/0094310 A1).
With regard to claim 1, Warring et al. teach an insertion device, comprising: a housing having a distal opening at a distal end and a proximal opening at a proximal end (Fig. 6 member 27); a sheath coupled to the proximal end of the housing, the sheath having an interior in communication with the proximal opening (Fig. 6 member 1); a guidewire extending through the proximal opening and into the sheath (Fig. 6 member 11), the guidewire including a feature to limit distal advancement of the guidewire (Fig. 6 member 24, [0114] the guidewire is attached to the spool which coupled with the length of the guidewire necessarily provides a limit to the distal advancement); and a wheel assembly rotatably coupled to the housing, the wheel assembly operably coupled to the guidewire such that rotation of the wheel assembly distally advances the guidewire through the distal opening of the housing (Fig. 6 member 21, coupled to the housing via the various intervening structures, [0113]).
With regard to claims 2 and 4, see at least second wheel 22 (Fig. 6, [0113]).

With regard to claim 5, the guidewire is wrapped around member 24 which would form a U-shaped bend.
With regard to claim 6, see needle 8 and catheter 13 (Fig. 6).
With regard to claim 7, see needle hub 6 which is attached to the proximal end of 27 via the intervening device structures.
With regard to claim 8, member 23 is taken as the carriage (Fig. 6).
With regard to claim 9, member 12 is taken as a filament which is coupled to the wheel assembly and carriage via intervening device structure.  Movement of 21 advances the guidewire and rotates the carriage 23 in the distal direction.
With regard to claim 11, needle 8 is attached to the proximal end of 27 via the intervening device structures (Fig. 6).  The support structure is taken as 2 (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warring et al. (US 2010/0094310 A1) as applied to claim 11 above, and further in view of Woehr et al. (US 2005/0004532 A1).
With regard to claim 12, Warring et al. teach a device substantially as claimed but do not disclose a door hingedly attached to the housing.  However, Woehr et al. teach a hinged door at . 

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783